DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 02/18/20
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 47-48, Applicant recites “EWNS”. Does Applicant mean “Enhanced Engineered Water NanoStructures”? or something else? It is respectfully requested that claims 47-48 be amended to recite what does acronym “EWNS” represent? 
Claim 2 recites the limitation "EWNS" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "EWNS" in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 repeats inactivating viruses which is already mentioned in claim 2.  Applicant may cancel the claim(s), amend the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-7, 9, 12-13, 17-22, 33, 35-36, and 47-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demokritou (WO 2016/044443 A1).
Regarding claim 2, Demokritou discloses a method for inactivating [0002] at least one of viruses, bacteria, bacterial spores, fungi, and natural flora present on a substrate comprising: applying enhanced engineered water nanostructures GEWNS [0016] for a targeted and precise delivery to the substrate to inactivate the at least one of viruses, bacteria, bacterial spores, fungi and natural flora: the EWNS comprising (i) reactive [0018]oxygen species (ROS), (ii) at least one active ingredient in addition to the ROS, and (iii) a surface charge.
Regarding claim 19, Demokritou discloses a system (Fig.2B), comprising: a fluid source configured (Fig.2B:202) to contain an aqueous composition comprising at least one active ingredient;
an electrode (Fig.2B:216);

a variable voltage source (Fig.2B:218), electrically coupled between the conduit and the electrode, configured to impart an electric potential difference between the conduit and the electrode; wherein fluid from the fluid source that passes through conduit and the aperture is changed to engineered water nanostructures upon coming into proximity of the electrode based on the predetermined distance and the electric potential, wherein the EWNS comprise the at least one active ingredient encapsulated therein [00890092].
Regarding claim 33, Demokritou discloses a method, comprising: coupling a conduit to a fluid source (Fig.8:800) configured to contain at least one active ingredient, the conduit forming an aperture,
adjustably (Fig.8) positioning the conduit with respect to an electrode to set a predetermined adjustable distance from the aperture to the electrode; and electrically coupling a variable voltage source (Fig.8:804) between the conduit and the electrode, the variable voltage source configured to impart an electric potential difference between the conduit and the electrode; wherein fluid from the fluid source that passes through conduit and the aperture is changed to electrolyzed water engineered water nanostructures [0089-0092] upon coming into proximity of the electrode based on the predetermined distance and the electric potential.
Regarding claim 47, Demokritou discloses a method for increasing shelf life of produce by increasing the firmness of the produce [0024] without altering sensory characteristics and pH, comprising treating the produce with EWNS comprising at least one active ingredient encapsulated therein.
Regarding claim 48, Demokritou discloses a method for at least one of reducing the formation of biofilms [0025-0030] produced by bacteria and reducing the strength of the biofilms produced by bacteria 
Regarding claim 3, Demokritou discloses that the substrate is selected from the group consisting of a wound [0005], skin, foodstuffs, surfaces and air.
Regarding claim 4, Demokritou discloses that the active ingredient is an antimicrobial active ingredient [0017].
Regarding claim 5, Demokritou discloses that the antimicrobial active ingredient is at least one of hydrogen peroxide, one or more inorganic antimicrobials, one or more organic acids and salts thereof, one or more chemical antimicrobials [0018], one or more ovo antimicrobials, one or more lacto antimicrobials, one or more bacto antimicrobials, and one or more phyto antimicrobials, inorganic colloids, emulsions or combinations thereof,
Regarding claim 6, Demokritou discloses that the bacteria are at least one of gram-positive and gram-negative bacteria [0028].
Regarding claim 7, Demokritou discloses that the bacteria comprise mycobacteria [0027].
Regarding claim 9, Demokritou discloses inactivating viruses [0019].
Regarding claim 12, Demokritou discloses that inactivation comprises reducing the number of colony forming units (cfu) on the substrate by about <1 to about 8 log10 compared to control [0034].
Regarding claim 13, Demokritou discloses that inactivation comprises reducing the number of colony forming units (cfu) on the substrate at a rate of from about 0.05 log10/min to about 1.01 log10/min, compared to control [0033-0034].
Regarding claim 17, Demokritou discloses that the ROS concentration in the rEWNS is from about 20 micro M to about 60 1M after at a total sampling time of from about 5 minutes to about 145 minutes [0031 and 0033].

Regarding claim 20, Demokritou discloses that the at least one active ingredient is at least one of reactive oxygen species (ROS) [0018] and at least one active ingredient [0037] in addition to the ROS.
Regarding claim 21, Demokritou discloses that the active ingredient is an antimicrobial active ingredient [0018].
Regarding claim 22, Demokritou discloses that the antimicrobial active ingredient is at least one of hydrogen peroxide, one or more inorganic antimicrobials, one or more organic acids and salts thereof, one or more chemical antimicrobials [0018], one or more ovo antimicrobials, one or more lacto antimicrobials, one or more bacto antimicrobials, one or more phyto antimicrobials, inorganic colloids, emulsions and combinations thereof.
Regarding claim 35, Demokritou discloses that the active ingredient is an antimicrobial active ingredient [0018].
Regarding claim 36, Demokritou discloses that the antimicrobial active ingredient is at least one of hydrogen peroxide, one or more organic acids and salts thereof, one or more chemical antimicrobials, one or more ovo antimicrobials [0018], one or more lacto antimicrobials, one or more bacto antimicrobials, one or more phyto antimicrobials, inorganic colloids, emulsions and combinations thereof,
Regarding claim 49, Demokritou discloses that the formation of biofilm produced is reduced [0032] by at least 50%.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798